DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2 are allowed. 
The present invention is directed to patient health data analysis and prediction. Each independent claim identifies the uniquely distinct features:
a computing device comprising a memory and a processor; 
a database comprising biochemical entities;
an automated text mining tool comprising a first plurality of programming instructions stored in the memory and operating on the processor of, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to:
receive an electronic health record; 
scrape the electronic health record to identify one or more biochemical entities that match one or more biochemical entities in the database; and 
logically link the one or more identified biochemical entities to the one or more matched biochemical entities; 
parse the information contained in the electronic health record into a standard data format; and 
add the information contained in the standard data format to a biochemical knowledge graph; and 
a data analysis engine comprising a first plurality of programming instructions stored in the memory and operating on the processor of, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to: 
receive a subgraph query, the subgraph query comprising at least one subgraph parameter; 
retrieve from the biochemical knowledge graph a subgraph comprising all information related to the at least one subgraph parameter; 
perform cluster analysis on the subgraph to identify one or more partitions within the  subgraph; and 
use a plurality of machine and deep learned classification models on the one or more partitions to identify a set of hyperparameters that define the partition.

The closest prior art, US 11,152,118 (“Feldman et al.”); US 10,622,101 (“Dunlap et al.”); US 2018/0329958 A1 (“Choudhury et al.”); US 2018/0096103 A1 (“Allen et al.”); US 2016/0371786 A1 (“Kusens et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664